DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 4/21/22. Claims 17 and 18 have been amended. Claims 1 – 29 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 29 are rejected under 35 U.S.C. 102(a) as being anticipated by Dury et al. (U.S. 2017/0006322). 
Regarding claims 1, 21, and 28, Dury discloses a method comprising identifying a group of spectators that are watching game play of a video game, (“one or more viewers or spectators may watch the game play of one or more other players actively participating in an online game without themselves actively participating in the game play”, par. 0002), the video game generating streaming data, (“game streams”, par. 0077), based on input provided by a player, (“player inputs to the game”, par. 0060), the streaming data from the game play being transmitted to a plurality of client devices associated with the group of spectators in the group for rendering, (fig. 1a, part 120), generating an aggregate group profile of the group of spectators watching the game play of the video game, the aggregate group profile capturing engagement metrics of the spectators in the group of spectators, analyzing the engagement metrics of the spectators in the group, (“Aggregated participants' (player and/or spectator) audio signals may be used to provide background chatter or "crowd noise" for an online game”, par. 0165), the analyzing performed to identify engagement level of the group of spectators toward the game play of the video game, (“the spectating system may obtain and analyze various inputs from participants (players, broadcasters, and/or spectators) in the game spectating environment to detect events in or determine other information about the broadcasts and/or games executing on the game systems”, par. 0064), and providing suggestion to adjust game play of the video game so as to improve engagement level of the group toward the game play of the video game, wherein operations of the method are performed by a processor of a game cloud server, (“players in online games may communicate game play commands, suggestions, comments, strategy, or other information to other players on their team within the game via text input to an in-game chat window”, par. 0172). 
Regarding claim 2, Dury discloses wherein composition of the group of spectators changes dynamically over time, and the aggregate group profile is dynamically adjusted to correspond with changes detected in the composition of the group of spectators, and wherein the spectators forming the group are co-located or remotely located from the player and accessing the game play of the player, (“broadcast-related analysis information 427 may be determined for spectators of one or more broadcasts of a particular online game and may be leveraged to identify particular players, locations, areas, or regions within a game world of the online game being broadcast”, par. 0175). 
Regarding claims 3 and 29, Dury discloses wherein the suggestion is directed to the player and is dynamically adjusted based on changes detected in the aggregate group profile of the group, the changes detected in the aggregate group profile correspond with changes detected in composition of spectators forming the group of spectators, (“players in online games may communicate game play commands, suggestions, comments, strategy, or other information to other players on their team within the game via text input to an in-game chat window”, par. 0172).
Regarding claim 4, Dury discloses wherein the aggregate group profile is generated from spectator profile of each spectator in the group of spectators, (“the group-specific information may indicate which group of spectators are currently cheering or booing, which group is the loudest and/or quietest, and so on. In some embodiments, player/broadcaster audio signals may also be segmented into groups (e.g., opposing teams) according to player profile information for player group analysis”, par. 0168). 
Regarding claim 5, Dury discloses wherein the spectator profile includes one or more attributes of each spectator related to the game play of the video game, the one or more attributes of each spectator is determined from information captured using one or more sensors or from interactions provided at the respective client devices, wherein the one or more sensors are associated with the respective client devices of the spectators used to access the streaming data of the video game, (“The example overlay window 738A shows the player's attributes”, par. 0205). 
Regarding claim 6, Dury discloses wherein the aggregate group profile is used to identify preferences of the group of spectators relating to a type of game play of the video game, (“the group-specific information may indicate which group of spectators are currently cheering or booing, which group is the loudest and/or quietest, and so on. In some embodiments, player/broadcaster audio signals may also be segmented into groups (e.g., opposing teams) according to player profile information for player group analysis”, par. 0168).
Regarding claim 7, Dury discloses wherein analyzing of the engagement metrics is performed by building a model using machine learning logic, the model being dynamically trained from inputs from the player and interactions related to the game play of the video game received from the one or more spectators from the group of spectators, (“the new player may use the ghosting mode as a training tool to learn how a skilled or accomplished broadcaster/player has played a difficult level or challenge within the game”, par. 0072). 
Regarding claim 8, Dury discloses wherein the suggestion is provided as an interactive dashboard, (fig. 6a). 
Regarding claims 9 - 16, Dury discloses wherein the interactive dashboard includes tabs or links to access one or more profile attributes of the aggregate group profile of the group of spectators, or suggested move for the player, wherein the profile attributes include one or more of demographics of the group, or game actions preferences of the group, or game type preferences of the group, or geolocation of the spectators in the group, or engagement level of the group, (“the group-specific information may indicate which group of spectators are currently cheering or booing, which group is the loudest and/or quietest, and so on. In some embodiments, player/broadcaster audio signals may also be segmented into groups (e.g., opposing teams) according to player profile information for player group analysis”, par. 0168 and fig. 6a).	Regarding claim 17, Dury discloses wherein the additional content is one of a sponsored content, or statistics related to game play of the video game collected over a period of time from various game play sessions of the player or plurality of other players, or information related to the video game, or information related to spectators in the group, or information related to the player, and wherein the additional content is rendered on a specific zone defined on a display screen of the client devices associated with the group of spectators, (“the group-specific information may indicate which group of spectators are currently cheering or booing, which group is the loudest and/or quietest, and so on. In some embodiments, player/broadcaster audio signals may also be segmented into groups (e.g., opposing teams) according to player profile information for player group analysis”, par. 0168 and fig. 6a).
Regarding claim 18, Dury discloses wherein the sponsored content is customized based on demographics of the group of spectators watching the game play of the video game, (“spectators may be grouped by geographic region, affiliations, age, length of participation with the spectating system, or any of various demographic and profile metrics”, par. 0057). 
Regarding claim 19, Dury discloses wherein providing suggestions includes, sending a signal to a game logic of the video game to dynamically inject additional content within gaming environment of the video game, wherein the additional content is associated with one or more frames of the streaming data so as to render during rendering of the one or more frames during the game play, (fig. 6a, part 636). 
Regarding claim 20, Dury discloses wherein providing suggestions further includes, identifying a feature of game play or an event of the video game and providing a voting system interface for the group of spectators to enable voting on an aspect of the feature or the event identified in the video game, (“groups of spectators may cause in-game effects or otherwise influence the game via the game spectating interface, for example based on voting”, par. 0075). 
Regarding claims 22 - 27, Dury discloses wherein the prediction engine is configured to receive information captured using one or more sensors or one or more input devices associated with the client devices of the spectators, the information used in identifying one or more attributes of the spectators related to game play of the player, the one or more attributes of the spectators used to define engagement metrics of the group, wherein the engagement metrics is used for generating the aggregate group profile, (“an event detection 470 component or module that determines or predicts events in broadcasts”, par. 0126). 
	Response to Arguments
Applicant's arguments filed on 4/21/22 have been fully considered but they are not persuasive. Regarding claims 1 – 29, Applicants argue that “Dury does not suggest or teach providing suggestion to adjust game play of the video game”. Applicants further argue that “the commands and suggestions are not provided to adjust the game play”. The Examiner respectfully disagrees. The claim language specifically discloses “providing suggestion to adjust game play of the video game”, whereas the Examiner views Dury teaching exactly that. As cited above, Dury discloses, “players in online games may communicate game play commands, suggestions, comments, strategy, or other information to other players on their team within the game via text input to an in-game chat window”, (par. 0172), with emphasis added to “suggestions” and “strategy”. Applicants further argue that “Dury is silent about what the other players do with the commands, suggestions, strategy, etc., provided by the player in the in-game chat window”, which is viewed by the Examiner as irrelevant as the feature at which the Applicants rely upon, (“what the other players do with the commands”), are not recited in the rejected claims, but also contradictory to the Applicants original argument, as this argument is viewed as admission that Dury provides suggestions to adjust game play since a suggestion with respect to strategy is equivalent to an adjustment to game play of the video game. Therefore, the Examiner maintains that the cited art reference anticipates the present invention as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715